                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:20-cv-01632-JLS-ADS                                      Date: December 14, 2020
Title: Hidalgo S Masonry Inc. v. Kenneth T. Ken Cuccinelli

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

             Melissa Kunig                                            N/A
             Deputy Clerk                                        Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

              Not Present                                        Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE RE:
             DISMISSAL WITHOUT PREJUDICE

        The Court is in receipt of the parties’ joint Stipulation to extend time to respond to
Plaintiff’s Complaint by approximately four months. (Stipulation, Doc. 19). Plaintiff
filed this action on August 28, 2020 challenging the denial of a Petition for a
Nonimmigrant Worker (Form I-129) by U.S. Citizenship and Immigration Services
(“USCIS”) for one of its employees. (Compl., Doc. 1). Plaintiff alleges that the denial of
the Petition was a “final agency action” under 5 U.S.C. § 704. (Compl. ¶ 7). The parties,
however, have now informed the Court that USCIS intends to “reopen[] the
administrative proceedings to allow Plaintiff to submit more evidence on behalf of its
Petition.” (Stipulation at 1). The parties therefore request an extension of Defendant’s
deadline to respond to Plaintiff’s Complaint to allow USCIS time to “either approve the
Petition or issue a final decision.” (Id.)
        Based on the foregoing, the parties are ORDERED to show cause why this action
should not be dismissed without prejudice, allowing Plaintiff to refile its suit pending
USCIS’s final decision regarding the Petition. The parties shall file a response to this
Order no later than five (5) days from the issuance of this Order. Failure to timely and




______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                          1
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:20-cv-01632-JLS-ADS                                    Date: December 14, 2020
Title: Hidalgo S Masonry Inc. v. Kenneth T. Ken Cuccinelli

adequately respond to this Order will result in the immediate dismissal of this action
without prejudice and without further notice.


                                                             Initials of Deputy Clerk: mku




______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                          2
